19-134
     Jiang v. Garland
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A206 567 109
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 6th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            DENNY CHIN,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   JINGLIANG JIANG,
14            Petitioner,
15
16                      v.                                      19-134
17                                                              NAC
18   MERRICK B. GARLAND,UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23
24   FOR PETITIONER:                    Vlad Kuzmin, New York, NY.
25

     1Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted as Respondent.
 1   FOR RESPONDENT:           Joseph H. Hunt, Assistant Attorney
 2                             General; Jeffery R. Leist, Senior
 3                             Litigation Counsel; Jessica D.
 4                             Strokus, Trial Attorney, Office of
 5                             Immigration Litigation, United
 6                             States Department of Justice,
 7                             Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Jingliang Jiang, a native and citizen of

13   China, seeks review of a December 14, 2018, decision of the

14   BIA affirming a November 17, 2017, decision of an Immigration

15   Judge (“IJ”) denying asylum, withholding of removal, and

16   protection under the Convention Against Torture (“CAT”).   In

17   re Jingliang Jiang, No. A 206 567 109 (B.I.A. Dec. 14, 2018),

18   aff’g No. A 206 567 109 (Immig. Ct. N.Y. City Nov. 17, 2017).

19   We assume the parties’ familiarity with the underlying facts

20   and procedural history.

21       We have considered both the IJ’s and the BIA’s opinions

22   “for the sake of completeness.”      Wangchuck v. Dep’t of

23   Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).        We

24   review   adverse   credibility   determinations   under    the

25   substantial evidence standard and treat the agency’s findings
                                   2
 1   of fact as “conclusive unless any reasonable adjudicator

 2   would be compelled to conclude to the contrary.”                 8 U.S.C.

 3   § 1252(b)(4)(B); see Hong Fei Gao v. Sessions, 891 F.3d 67,

 4   76    (2d   Cir.   2018).   “Considering       the    totality    of   the

 5   circumstances . . . a trier of fact may base a credibility

 6   determination on the demeanor, candor, or responsiveness of

 7   the applicant or witness, the inherent plausibility of the

 8   applicant’s or witness’s account, the consistency between the

 9   applicant’s or witness’s written and oral statements . . . ,

10   the    internal    consistency     of   each   such    statement,      the

11   consistency of such statements with other evidence of record

12   . . . and any inaccuracies or falsehoods in such statements,

13   without regard to whether an inconsistency, inaccuracy, or

14   falsehood goes to the heart of the applicant's claim, or any

15   other relevant factor.”          8 U.S.C. § 1158(b)(B)(iii).           “We

16   defer . . . to an IJ’s credibility determination unless, from

17   the totality of the circumstances, it is plain that no

18   reasonable fact-finder could make such an adverse credibility

19   ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

20   2008); accord Hong Fei Gao, 891 F.3d at 76.                Substantial

21   evidence supports the adverse credibility determination.


                                         3
 1         The IJ reasonably relied on Jiang’s demeanor.                   See 8

 2   U.S.C.   § 1158(b)(1)(B)(iii).            The    IJ   found   that   Jiang’s

 3   testimony appeared to be “the product of rote memorization”

 4   because he responded to the IJ’s questions by “reciting the

 5   events in an almost identical way” to his written application.

 6   We defer to this determination.            See Majidi v. Gonzales, 430

 7   F.3d 77, 81 n.1 (2d Cir. 2005) (explaining that “a fact-

 8   finder who assesses testimony together with witness demeanor

 9   is in the best position to discern . . . whether a witness

10   who   hesitated    in    a   response     was   nevertheless    attempting

11   truthfully to recount what he recalled of key events or

12   struggling to remember the lines of a carefully crafted

13   script” (internal quotation marks and brackets omitted)); Jin

14   Chen v. U.S. Dep't of Justice, 426 F.3d 104, 113 (2d Cir.

15   2005)    (giving        “particular       deference      to    credibility

16   determinations      that      are   based       on    the     adjudicator’s

17   observation   of    the      applicant’s        demeanor”).       Moreover,

18   inconsistencies provide further support for the demeanor

19   finding and the adverse credibility determination as a whole.

20   See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

21   Cir. 2006) (“We can be . . . more confident in our review of


                                           4
 1   observations about an applicant’s demeanor where . . . they

 2   are    supported      by   specific      examples     of   inconsistent

 3   testimony.”).

 4         The record supports the IJ’s finding of inconsistencies

 5   between Jiang’s testimony and documentary evidence regarding

 6   his church attendance in the United States.            Jiang testified

 7   that he attended church “once every two weeks.”                   But the

 8   letter from his church reflected that he attended church

 9   roughly once every three weeks.           The IJ was not required to

10   accept Jiang’s explanation that he sometimes forgot to scan

11   his card or arrived late because there was no evidence to

12   corroborate    this    system   or   that   Jiang    actually   attended

13   services every two weeks.            See Majidi, 430 F.3d at 80–81

14   (holding “petitioner must do more than offer a plausible

15   explanation for his inconsistent statements . . . he must

16   demonstrate that a reasonable fact-finder would be compelled

17   to    credit   his     testimony.”       (internal    quotation     marks

18   omitted)).     As the IJ noted, Jiang’s evidence also implied

19   that his attendance fluctuated based on how it would affect

20   his asylum claim: he attended church almost weekly in the

21   five months leading to the filing of his application and his


                                          5
 1   asylum interview; but then his attendance decreased while he

 2   awaited his hearing before the IJ.        Cf. Y.C. v. Holder, 741

 3   F.3d 324, 338 (2d Cir. 2013) (noting issues of credibility

 4   and ease of manufacturing asylum claims based on activities

 5   in United States).

 6       The IJ also reasonably relied on the discrepancy between

 7   Jiang’s testimony and the household registration booklet he

 8   offered as evidence because the booklet listed his status as

 9   single, but he alleged that he and his wife married three

10   years before she obtained the booklet and mailed it to him.

11   Contrary to Jiang’s position, the IJ could rely on this

12   tangential inconsistency in considering the “totality of the

13   circumstances.”   Xiu Xia Lin, 534 F.3d at 167 (quoting 8

14   U.S.C. § 1158(b)(1)(B)(iii)).

15       Moreover, the IJ reasonably concluded that Jiang failed

16   to rehabilitate his testimony with reliable corroborating

17   evidence because he had no letter from the aunt who introduced

18   him to Christianity in China.       See Biao Yang v. Gonzales, 496

19   F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

20   corroborate his or her testimony may bear on credibility,

21   because the absence of corroboration in general makes an


                                     6
 1   applicant unable to rehabilitate testimony that has already

 2   been   called    into     question.”).         Moreover,     the   IJ   gave

 3   diminished weight to Jiang’s witness to his church attendance

 4   in the United States because he had no evidence that the

 5   witness attended his church.           See Y.C., 741 F.3d at 332, 334

 6   (“We   generally        defer   to   the       agency’s    evaluation    of

 7   the weight to      be     afforded       an    applicant’s    documentary

 8   evidence.”).

9           In sum, given the demeanor finding, inconsistencies,

10   and lack of reliable corroboration, substantial evidence

11   supports the agency’s adverse credibility determination.                See

12   Hong Fei Gao, 891 F.3d at 76.                  The adverse credibility

13   determination     is     dispositive      of   asylum,    withholding    of

14   removal, and CAT relief because all three claims are based on

15   the same factual predicate.          See Paul v. Gonzales, 444 F.3d

16   148, 156–57 (2d Cir. 2006).              We do not reach the agency’s

17   alternative finding that Jiang failed to show a pattern or

18   practice of persecution of Christians in his home province.

19   As the Government points out, Jiang has waived consideration

20   of this finding by failing to sufficiently challenge it in

21   his brief.      Although he references the pattern or practice


                                          7
 1   finding,    he   provides   no   argument   about   conditions   for

 2   Christians in his home province as required to state such a

 3   claim.    See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1,

 4   545 n.7 (2d Cir. 2005).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.    All pending motions and applications are DENIED and

 7   stays VACATED.

 8                                    FOR THE COURT:
 9                                    Catherine O’Hagan Wolfe,
10                                    Clerk of Court




                                       8